775 N.W.2d 143 (2009)
Derrick THOMAS, Personal Representative of the Estate of Jonathan R. Kirkland, Deceased, Plaintiff-Appellee,
v.
Jamarr Robert JOHNSON, Defendant, and
Farm Bureau Mutual Insurance Company, Defendant-Appellant.
Docket No. 138858. COA No. 289503.
Supreme Court of Michigan.
December 9, 2009.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the April 9, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.